Exhibit 10.1

EXECUTION VERSION

$300,000,000

W&T OFFSHORE, INC.

8.500% SENIOR NOTES DUE 2019

PURCHASE AGREEMENT

October 17, 2012



--------------------------------------------------------------------------------

October 17, 2012

Morgan Stanley & Co. LLC

As Representative of the several

Initial Purchasers named in Schedule I attached hereto

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

W&T Offshore, Inc., a Texas corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
$300,000,000 in principal amount of its 8.500% Senior Notes due 2019 (the
“Securities”). The Securities will be issued pursuant to the provisions of the
same indenture, dated as of June 3, 2011 (the “Indenture”), among the Company,
the “Guarantors” (as defined below) and Wells Fargo Bank, National Association,
as Trustee (the “Trustee”) as the Company’s outstanding $600,000,000 aggregate
principal amount of 8.500% Senior Secured Notes due 2019 (the “Existing Notes”).
The Securities and the Existing Notes will be treated as a single class for all
purposes under the Indenture and the terms of the Securities and the Existing
Notes will be identical. The Existing Notes were exchanged for notes registered
under the Securities Act of 1933, as amended (the “Securities Act”) in January
2012. The Securities will be initially and severally guaranteed (the
“Guarantees”) by each entity set forth in Schedule IV hereto (referred to herein
as the “Guarantors”). The Securities and the Guarantees are referred to
collectively herein as the “Offered Securities.” The Offered Securities will be
offered without being registered under the Securities Act, to qualified
institutional buyers in compliance with the exemption from registration provided
by Rule 144A under the Securities Act and in offshore transactions in reliance
on Regulation S under the Securities Act (“Regulation S”).

In connection with the sale of the Offered Securities, the Company has prepared
a preliminary offering memorandum (the “Preliminary Memorandum”) and will
prepare a final offering memorandum (the “Final Memorandum”) including a
description of the terms of the Offered Securities, the terms of the offering
and a description of the Company. For purposes of this Agreement, “Additional
Written Offering Communication” means any written communication (as defined in
Rule 405 under the Securities Act) that constitutes an offer to sell or a
solicitation of an offer to buy the Offered Securities other than the
Preliminary Memorandum or the Final Memorandum, and “Time of Sale Memorandum”
means the Preliminary Memorandum together with the Additional Written Offering
Communications, if any, each identified in Schedule II hereto. As used herein,
the terms Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum
shall include the documents incorporated by reference therein. The terms
“supplement”, “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents



--------------------------------------------------------------------------------

subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

Holders of the Securities will have the registration rights set forth in the
registration rights agreement applicable to the Securities (the “Registration
Rights Agreement”), to be executed on and dated as of the Closing Date (as
defined in Section 4). Pursuant to the Registration Rights Agreement, the
Company and the Guarantors will agree, among other things, to file with the
Commission (a) a registration statement under the Securities Act (the “Exchange
Offer Registration Statement”) relating to Senior Notes (the “Exchange Notes”)
which shall be identical to the Securities (except that the Exchange Notes shall
have been registered pursuant to such registration statement and will not be
subject to restrictions on transfer or contain additional interest provisions)
to be offered in exchange for the Securities (such offer to exchange being
referred to as the “Exchange Offer”), and/or (b) under certain circumstances, a
shelf registration statement pursuant to Rule 415 under the Securities Act (the
“Shelf Registration Statement”) relating to the resale by certain holders of the
Securities. If the Company fails to satisfy its obligations under the
Registration Rights Agreement, it will be required to pay additional interest to
the holders of the Securities under certain circumstances.

1. Representations and Warranties. Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, you that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum did not, at the
time of the sale of the Offered Securities in connection with the offering when
the Final Memorandum is not yet available to prospective purchasers, and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and (iii) the Preliminary Memorandum, as of its
date, did not, and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date (as defined in Section 4),
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any Additional
Written Offering Communication.

 

2



--------------------------------------------------------------------------------

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, individually or in the aggregate have a material
adverse effect on the general affairs, management, consolidated financial
position, stockholders’ equity, results of operations, business or prospects of
the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”).

(d) Each Guarantor has been duly formed, is validly existing as a corporation or
limited liability company in good standing under the laws of jurisdiction of its
incorporation or formation, has the corporate or limited liability company power
and authority necessary to own or hold its property and to conduct its business
as described in the Time of Sale Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect; all of the membership
interests of each Guarantor have been duly and validly authorized and issued,
are fully paid and non-assessable (except as such non-assessability may be
affected by Sections 18-607 and 18-804 of the Delaware Limited Liability Company
Act (the “Delaware LLC Act”) and are owned directly by the Company, free and
clear of all liens, encumbrances, equities or claims except for liens and
encumbrances permitted under the Fourth Amended and Restated Credit Agreement
dated as of May 5, 2011, by and among the Company and the various financial
institutions and other persons party thereto (as amended, the “Credit
Agreement”); and other than the subsidiaries listed on Exhibit 21.1 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2011 (the
“Form 10-K”), none of the Company’s subsidiaries is a “significant subsidiary,”
as such term is defined in Rule 405 under the Securities Act.

(e) The Company and the Guarantors have all requisite power and authority to
execute and deliver this Agreement and to otherwise perform their respective
obligations under this Agreement and this Agreement has been duly authorized,
executed and delivered by the Company and each of the Guarantors.

(f) The shares of common stock of the Company that are outstanding, prior to the
issuance of the Offered Securities, have been duly authorized and are validly
issued, fully paid and non-assessable. The Company does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity or ownership interest in any person or entity,
other than the subsidiaries listed on Exhibit 21.1 to the Form 10-K.

(g) The table under the caption “Capitalization” in the Time of Sale Memorandum
and in the Final Memorandum (including the footnotes thereto) sets forth or will
set forth, as of the date of such table, (i) the actual cash and cash
equivalents and capitalization of

 

3



--------------------------------------------------------------------------------

the Company and its subsidiaries on a consolidated basis and (ii) the pro forma
cash and cash equivalents and capitalization of the Company and its subsidiaries
on a consolidated basis, after giving effect to the offer and sale of the
Offered Securities and the application of the net proceeds therefrom as
described in the Time of Sale Memorandum and in the Final Memorandum under the
section entitled “Use of Proceeds.”

(h) No labor disturbance by the employees of the Company or the Guarantors
exists or, to the knowledge of the Company or the Guarantors, is imminent or
threatened, which might be expected to have a Material Adverse Effect.

(i) No “nationally recognized statistical rating organization” (as such term is
defined for purposes of Rule 436(g)(2) under the Act) (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) on the Company relating to any rating assigned to the Company or
the Guarantors or to any securities of the Company or the Guarantors, or
(ii) has indicated to the Company that it is considering (A) the downgrading,
suspension, or withdrawal of, or any review for a possible change that does not
indicate the direction of the possible change in, any rating so assigned, or
(B) any change in the outlook for any rating of the Company or the Guarantors or
any securities of the Company or the Guarantors.

(j) The Company intends to use the proceeds of the offering and sale of the
Offered Securities in the manner described in the Time of Sale Memorandum and
the Final Memorandum under the caption “Use of Proceeds.”

(k) Except as disclosed in the Time of Sale Memorandum or the Final Memorandum
and as it relates to the Initial Purchasers, neither the Company nor any
affiliate (as defined in Rule 501(b) under the Securities Act) has and, to its
knowledge after due inquiry, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Offered Securities, (ii) sold, bid
for, purchased, or paid anyone any compensation for soliciting purchases of, any
of the Offered Securities, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

(l) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, entitled to the
benefit of the Indenture and the Registration Rights Agreement, and enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally, (ii) general
principles of equity (whether applied by a court of law or equity), an implied
covenant of good faith and fair dealing and the discretion of the court before
which any proceeding therefor may be brought and (iii) any limitations on rights
to indemnity or contribution thereunder by federal or state securities laws and
public policy considerations (collectively, the “Enforceability Exceptions”).

 

4



--------------------------------------------------------------------------------

(m) The Guarantees, as evidenced by the notations of Guarantees attached to the
Securities, have been duly and validly authorized by the Guarantors and, upon
their execution by the Guarantors, such notations will be duly executed, issued
and delivered by each of the Guarantors. When the Securities have been issued,
executed and authenticated in accordance with the terms of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement, the Guarantee of each Guarantor will be duly issued and the
legal, valid and binding obligation of such Guarantor, entitled to the benefit
of the Indenture and the Registration Rights Agreement, and enforceable against
such Guarantor in accordance with its terms, except that the enforcement thereof
may be subject to the Enforceability Exceptions.

(n) The Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors and constitutes a valid and binding agreement of, the
Company and the Guarantors, enforceable in accordance with its terms, except
that the enforcement thereof may be subject to the Enforceability Exceptions.

(o) The Registration Rights Agreement has been duly authorized and, when
executed and delivered by the Company and the Guarantors, will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except that
the enforcement thereof may be subject to the Enforceability Exceptions.

(p) The Exchange Notes have been duly authorized by the Company, and the
guarantees of the Exchange Notes (the “Exchange Guarantees”) have been duly
authorized by the Guarantors.

(q) No transaction has occurred between or among the Company, any of its
subsidiaries and their affiliates, officers or directors or any affiliate or
affiliates of any such officer or director that is required to have been
described under applicable securities laws in the Company’s filings under the
Exchange Act and is not so described.

(r) The execution and delivery by the Company and the Guarantors of, and the
performance by the Company and the Guarantors of their respective obligations
under, this Agreement, the Offered Securities, the Registration Rights
Agreement, the Exchange Notes and the Exchange Guarantees, and the performance
by the Company and the Guarantors of their respective obligations under the
Indenture, will not contravene any provision of (i) applicable law, (ii) the
certificate of incorporation, or the by-laws or other governing documents of the
Company or any of its subsidiaries, (iii) any indenture, mortgage, deed of
trust, loan agreement or other agreement or other instrument binding upon the
Company or any of its subsidiaries or to which any of the property or assets of
the Company or any of its subsidiaries is subject, nor will such action result
in the creation or imposition of any lien, charge, claim or encumbrance upon any
property or asset of the Company or any subsidiary, (iv) any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or any subsidiary

 

5



--------------------------------------------------------------------------------

or any of their property or assets; except, with respect to clauses (iii) and
(iv) only, for any such contravention that would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect. Subject
to the accuracy of the representations and warranties in Section 7 hereof, no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company and
the Guarantors of their obligations under this Agreement, the Indenture, the
Offered Securities, the Registration Rights Agreement, the Exchange Notes or the
Exchange Guarantees, except such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Offered Securities, the consummation of the transactions contemplated hereby,
and the application of the proceeds from the sale of the Offered Securities as
described under “Use of Proceeds” in each of the Time of Sale Memorandum and the
Final Memorandum.

(s) The statements set forth in the Time of Sale Memorandum and the Final
Memorandum under the captions “Description of Notes,” “Exchange Offer;
Registration Rights” and “Certain United States Federal Tax Considerations,” as
the case may be, insofar as they constitute summaries of the legal matters,
documents or proceedings referred to therein, fairly present, in all material
respects, the information presented with respect to such legal matters,
documents or proceedings.

(t) Offered Securities are eligible for resale pursuant to Rule 144A under the
Act and no other securities of the Company are of the same class (within the
meaning of Rule 144A under the Act) as the Offered Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system. No securities of the
Company of the same class as the Offered Securities have been offered, issued or
sold by the Company or any of its Affiliates, including any sales pursuant to
Rule 144A or Regulation D or S of the Securities Act, within the six-month
period immediately prior to the date hereof.

(u) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest financial statements included or incorporated by reference in
the Time of Sale Memorandum, any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, nor from any labor dispute or court or governmental action, order or
decree; and, since such date, there has not been any material change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the general affairs, management, consolidated
financial position, stockholders’ equity, results of operations, business or
prospects of the Company and its subsidiaries.

(v) The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in the Time of Sale
Memorandum comply in all material respects with the applicable requirements
under the Securities Act, and such financial statements present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated. The financial

 

6



--------------------------------------------------------------------------------

information contained in the Time of Sale Memorandum under the caption
“Summary—Summary Historical Financial Information” is derived from the
accounting records of the Company and its subsidiaries and fairly presents the
information purported to be shown thereby. The other historical financial and
statistical information and data included or incorporated by reference in the
Time of Sale Memorandum are, in all material respects, fairly presented.

(w) There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject that would have
a Material Adverse Effect, or a material adverse effect on the power or ability
of the Company and the Guarantors to perform their obligations under this
Agreement, the Indenture, the Offered Securities, the Registration Rights
Agreement, the Exchange Notes or the Exchange Guarantees or to consummate the
transactions contemplated hereby.

(x) There are no contracts or other documents which are required to be described
in the Company’s filings under the Exchange Act or filed as exhibits to any of
the Company’s filings under the Exchange Act or by the rules and regulations
thereunder which have not been described or filed as required.

(y) The Company and its subsidiaries (i) are in compliance with all applicable
foreign, federal, state and local laws and regulations relating to protection of
workplace health and safety, the environment, hazardous or toxic substances, or
wastes, pollutants or environmental contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect, whether
or not arising from transactions in the ordinary course of business. Except as
would not have a Material Adverse Effect, neither the Company nor its
subsidiaries have been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

(z) There has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, medical wastes, hazardous
wastes, hazardous substances or petroleum or fractions thereof by the Company or
any of its subsidiaries (or, to the knowledge of the Company, any of their
predecessors in interest) at, upon or from any of the property now or previously
owned or leased by the Company or its subsidiaries in violation of any
applicable Environmental Law or which would require remedial action under any
applicable Environmental Law, except for any violation or remedial action which
would not have, or could not be reasonably likely to have, individually or in
the aggregate with all such violations and remedial actions, a Material Adverse
Effect; and there has been no material spill, discharge, leak, emission,
injection, escape, dumping or release of any kind onto such property or into the
environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes, hazardous substances or petroleum or fractions thereof
due to or

 

7



--------------------------------------------------------------------------------

caused by the Company or any of its subsidiaries or any person acting on their
behalf, except for any such spill, discharge, leak, emission, injection, escape,
dumping or release which would not have or would not be reasonably likely to
have, individually or in the aggregate with all such spills, discharges, leaks,
emissions, injections, escapes, dumpings and releases, a Material Adverse
Effect. The terms “hazardous wastes”, “toxic wastes”, “hazardous substances” and
“medical wastes” shall have the meanings specified in applicable Environmental
Laws.

(aa) Ernst & Young LLP, who have (i) certified certain financial statements of
the Company, whose report appears in the Form 10-K incorporated by reference in
the Time of Sale Memorandum and the Final Memorandum and who have delivered the
initial letters referred to in Section 5(e) hereof, are independent public
accountants with respect to the Company as required by the Securities Act and
the rules and regulations thereunder.

(bb) The Company and each of its subsidiaries have (i) generally satisfactory
title to all their respective interests in their natural gas and oil properties
owned or leased by them, title investigations having been carried out by the
Company and its subsidiaries in accordance with the practice in the oil and gas
industries in the areas in which the Company and its subsidiaries operate,
(ii) good and marketable title in fee simple to all real property owned by them
to the extent necessary to carry on their business and (iii) good and marketable
title to all personal property owned by them to the extent necessary to carry on
their business, in each case free and clear of all liens, encumbrances and
defects, except as may be a “Permitted Lien” as defined under the caption
“Description of Notes” in the Time of Sale Memorandum (other than under clauses
(3), (4) and (5) of such definition) or such as are described in the Time of
Sale Memorandum or such as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property in the aggregate by the Company and its subsidiaries; and, to the
extent material to the business and operations of the Company and its
subsidiaries, taken as a whole, all assets held under lease by the Company and
its subsidiaries, other than their interests in natural gas and oil properties,
are held by them under valid, subsisting and enforceable leases, with such
exceptions that do not interfere with the use made of such properties and
proposed to be made of such property and buildings by the Company or any of its
subsidiaries.

(cc) The Company and its subsidiaries carry, or are covered by, insurance by
reputable insurers in such amounts and covering such risks as is reasonably
adequate for the conduct of the business operated by them and the value of their
properties and as is customary for companies engaged in the oil and gas
exploration and production industry. Neither the Company nor any subsidiary has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance; and all such insurance is outstanding and duly in force
on the date hereof and will be outstanding and duly in force on the Closing
Date.

(dd) The Company and its subsidiaries own or possess adequate rights to use all
material patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights and licenses
necessary for the conduct of their business and have no reason to believe that
the conduct of their respective businesses will

 

8



--------------------------------------------------------------------------------

conflict with, and have not received any notice of any claim of conflict with,
any such rights of others, where if determined adversely to the Company or its
subsidiaries would have a Material Adverse Effect.

(ee) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in Section 4043 of ERISA) has
occurred with respect to any “pension plan” (as defined in Section 3 of ERISA)
for which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Section 4975 of
the Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “pension plan” for
which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified (except as would not result in
any material liability of the Company or its subsidiaries) and nothing has
occurred, to the Company’s knowledge, whether by action or by failure to act,
which would cause the loss of such qualification.

(ff) The Company and its subsidiaries have filed all federal, state and local
income and franchise Tax returns required to be filed through the date hereof
and have paid all Taxes due thereon, and no Tax deficiency has been determined
adversely to the Company or any of its subsidiaries which has had (nor does the
Company or any of the Guarantors have any knowledge of any Tax deficiency which,
if determined adversely to the Company or any of its subsidiaries, might have) a
Material Adverse Effect. For purposes of this Agreement, the term “Tax” and
“Taxes” shall mean all Federal, state, local and foreign taxes, and other
assessments of a similar nature (whether imposed directly or through
withholding), including, without limitation, any interest, additions to tax, or
penalties applicable thereto.

(gg) The Company (i) makes and keeps accurate books and records and
(ii) maintains internal accounting controls which provide reasonable assurance
that (A) transactions are executed in accordance with management’s
authorization, (B) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(C) access to its assets is permitted only in accordance with management’s
authorization and (D) the reported accountability for its assets is compared
with existing assets at reasonable intervals.

(hh) Neither the Company nor any of the Guarantors (i) is in violation of its
articles of incorporation, bylaws or other governing documents, (ii) is in
default (and no event has occurred which, with notice or lapse of time or both,
would constitute such a default), in the due performance or observance of any
term, covenant or condition contained in any material indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which it is a party
or by which it is bound or to which any of its properties or assets is subject
where such default would reasonably be expected to have a Material Adverse
Effect or (iii) is in violation of any law, ordinance, governmental rule,
regulation or court decree to which it or its property or assets may be subject
or has failed to obtain any license, permit, certificate, franchise or other

 

9



--------------------------------------------------------------------------------

governmental authorization or permit necessary to the ownership of its property
or to the conduct of its business, except where such violation or failure would
not reasonably be expected to have a Material Adverse Effect.

(ii) Neither the Company nor any of its subsidiaries, nor any director, officer,
agent, employee or other person associated with or acting on behalf of the
Company or any of its subsidiaries, has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(jj) The operations of the Company and its subsidiaries are in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, after due inquiry, threatened.

(kk) Neither the Company nor any of its subsidiaries or, to the Company’s
knowledge, after due inquiry, any director, officer, agent, employee or
Affiliate (as defined below) of the Company or any of its subsidiaries or other
person acting on their behalf is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offer and sale of the Offered Securities, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(ll) Netherland, Sewell & Associates, (i) whose report regarding the oil and
natural gas reserves of the Company and its subsidiaries is incorporated by
reference in the Time of Sale Memorandum and the Final Memorandum (the “Company
Reserve Report”), (ii) who issued a report, dated as of October 12, 2012,
regarding the proved reserves as of June 30, 2012 attributable to certain oil
and gas properties located in the Gulf of Mexico to be acquired from Newfield
Exploration Gulf Coast LLC by the Company (the “Newfield Report”) and (iii) who
has delivered the letter regarding the Company referred to in Section 5(f)
hereof, was, as of the dates of such reports, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company. The information
underlying the estimates of oil and natural gas reserves of the Company and its
subsidiaries, which the Company prepared and supplied to Netherland, Sewell &
Associates for the purpose of preparing the Company Reserve Report and the
Newfield Report was true and correct in all material respects on the dates such
estimates were made,

 

10



--------------------------------------------------------------------------------

except for such inaccuracies when taken as a whole would not result in the
material misstatement of the estimate of proved reserves of the Company and its
subsidiaries, the future net cash flows therefrom or the present value thereof,
and such information was supplied and was prepared in accordance with customary
industry practices; other than normal production of the reserves and intervening
product price fluctuations as described in the Time of Sale Memorandum and the
Final Memorandum, the Company is not aware of any facts or circumstances that
would result in an adverse change in the reserves, or the present value of
future net cash flows therefrom, as described in the Time of Sale Memorandum and
the Final Memorandum and as reflected in the Company Reserve Report and the
Newfield Report, that would reasonably be expected to result in a Material
Adverse Effect; estimates of such reserves and present values as described in
the Time of Sale Memorandum and the Final Memorandum and reflected in the
Company Reserve Report and the Newfield Report comply in all material respects
with applicable requirements of Regulation S-X and the industry guidelines in
Subpart 1200 to Regulation S-K under the Securities Act.

(mm) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act);
(ii) such disclosure controls and procedures are designed to ensure that
information required to be disclosed by the Company in the reports that the
Company will file or submit under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and are designed to ensure that information required to be
disclosed by the Company in the reports that it will file or submit under the
Exchange Act is accumulated and communicated to the Company’s management,
including the Company’s principal executive and principal financial officers, or
persons performing similar functions, as appropriate to allow timely decisions
regarding required disclosure; and (iii) such disclosure controls and procedures
are effective in all material respects to perform the functions for which they
were established.

(nn) Since the date of the latest financial statements included or incorporated
by reference in the Time of Sale Memorandum, there has been no change in the
Company’s internal control over financial reporting that has materially
adversely affected, or is reasonably likely to materially adversely affect the
Company’s internal control over financial reporting.

(oo) The Company is in compliance in all material respects with applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

(pp) The Company has not engaged any broker, finder, commission agent or other
person (other than the Initial Purchasers) in connection with the offering or
any of the transactions contemplated in this Agreement, the Indenture, the
Offered Securities, the Registration Rights Agreement, the Exchange Notes or the
Exchange Guarantees, and the Company is not under any obligation to pay any
broker’s fee or commission in connection with such transactions (other than
commissions or fees to the Initial Purchasers).

(qq) Neither the Company nor the Guarantors are, and after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the Final Memorandum will be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

11



--------------------------------------------------------------------------------

(rr) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Offered
Securities in a manner that would require the registration under the Securities
Act of the Offered Securities or (ii) offered or solicited offers to buy or sell
the Offered Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

(ss) None of the Company, its Affiliates or any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Offered Securities and the Company
and its Affiliates and any person acting on its or their behalf have complied
and will comply with the offering restrictions requirement of Regulation S,
except no representation, warranty or agreement is made by the Company in this
paragraph with respect to the Initial Purchasers.

(tt) Assuming the accuracy of representations and warranties in Section 7
hereof, it is not necessary in connection with the offer, sale and delivery of
the Offered Securities to the Initial Purchasers in the manner contemplated by
this Agreement to register the Offered Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

(uu) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

Each certificate signed by any officer of the Company or the Guarantors
delivered to the Representative shall be deemed a representation and warranty by
the Company or the Guarantors (and not individually by such officer) to the
Representative with respect to the matters covered thereby.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Securities set forth in Schedule I
hereto opposite its name at a purchase price of 104.425% of the principal amount
thereof (the “Purchase Price”) plus accrued interest, if any, from June 15,
2012.

3. Terms of Offering. You have advised the Company that the Initial Purchasers
will make an offering of the Offered Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.

 

12



--------------------------------------------------------------------------------

4. Payment and Delivery. Payment for the Offered Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Offered Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on October 24, 2012, or at
such other time on the same or such other date as shall be designated in writing
by you. The time and date of such payment are hereinafter referred to as the
“Closing Date.”

The Offered Securities shall be in global form and registered in the name of
Cede & Co., as nominee of The Depository Trust Company (“DTC”). The Offered
Securities shall be delivered to you on the Closing Date through the facilities
of DTC for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Offered Securities
to the Initial Purchasers duly paid, against payment of the Purchase Price
therefor plus accrued interest, if any, to the date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Offered Securities on the
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act;
and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Offered Securities that, in your judgment, is
material and adverse and that makes it, in your judgment, impracticable to
market the Offered Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum.

(b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company and the Guarantors, to the effect set forth in Section 5(a)(i) and to
the effect that the representations and warranties of the Company and the
Guarantors contained in this Agreement are true and correct as of the Closing
Date and that the Company and the Guarantors have complied with all of the
agreements and satisfied all of the conditions on their part to be performed or
satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

 

13



--------------------------------------------------------------------------------

(c) The Initial Purchasers shall have received on the Closing Date an opinion of
Vinson & Elkins LLP, outside counsel for the Company, dated the Closing Date, to
the effect set forth in Exhibit A hereto. Such opinion shall be rendered to the
Representative at the request of the Company and shall so state therein.

(d) The Initial Purchasers shall have received on the Closing Date an opinion of
White & Case LLP, counsel for the Initial Purchasers, dated the Closing Date,
covering such matters as requested by the Representative.

(e) The Representative, on behalf of the Initial Purchasers, shall have received
from Ernst & Young, LLP as public accountants for the Company, a letter, on each
of the date hereof and the Closing Date, dated the date hereof or the Closing
Date, as the case may be, in each case in form and substance satisfactory to the
Representative, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information included or incorporated
by reference in the Time of Sale Memorandum and the Final Memorandum; provided
that the letter delivered on the Closing Date shall use a “cut-off date” not
earlier than three days prior to the date hereof.

(f) The Initial Purchasers shall have received from Netherland Sewell &
Associates, the Company’s independent petroleum engineers, a letter, on each of
the date hereof and the Closing Date, in form and substance reasonably
satisfactory to the Representative, each stating, as of the date of such letter
(or, with respect to matters involving changes or developments since the
respective dates as of which information regarding the natural gas and oil
reserves and future net cash flows is given in the Time of Sale Memorandum and
the Final Memorandum, as of the date not more than five days prior to the date
of such letter), the conclusions and findings of such firm with respect to the
natural gas and oil reserves of the Company and such other matters as the
Representative reasonably may request.

(g) On or prior to the Closing Date, the Company and the Guarantors shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.

6. Covenants of the Company and the Guarantors. The Company and the Guarantors
covenant with each Initial Purchaser as follows:

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(d) or (e), as many copies of the
Time of Sale Memorandum, the Final Memorandum, any documents referred to therein
and any supplements and amendments thereto as you may reasonably request.

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.

 

14



--------------------------------------------------------------------------------

(c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Offered Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Offered Securities shall have been sold by the Initial Purchasers,
any event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers and to such dealers as the
Representative may designate, either amendments or supplements to the Final
Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Offered Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

(g) To use the proceeds from the offer and sale of the Offered Securities in the
manner described in the Time of Sale Memorandum and the Final Memorandum under
the caption “Use of Proceeds.”

(h) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of their respective obligations under this
Agreement, including: (i) the fees, disbursements and expenses of the Company’s
counsel and the Company’s accountants in connection with the issuance and sale
of the Offered Securities and all other fees or expenses in connection with the
preparation of the Preliminary Memorandum, the Time of Sale Memorandum, the
Final Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company and any amendments and

 

15



--------------------------------------------------------------------------------

supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the preparation, issuance and delivery of the Offered Securities to the Initial
Purchasers, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Offered Securities under state
securities laws and all expenses in connection with the qualification of the
Offered Securities for offer and sale under state securities laws as provided in
Section 6(f) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Offered Securities, (v) the costs and charges of the Trustee and any transfer
agent, registrar or depositary, (vi) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Offered Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, and (vii) all other costs and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Offered Securities
by them and any advertising expenses connected with any offers they may make.

(i) Except in connection with the Exchange Offer or the filing of the Shelf
Registration Statement, neither the Company nor any Affiliate will sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) which could be integrated with the
sale of the Offered Securities in a manner which would require the registration
under the Securities Act of the Offered Securities.

(j) Except in connection with the Exchange Offer or the filing of the Shelf
Registration Statement, not to solicit any offer to buy or offer or sell the
Offered Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

(k) While any of the Offered Securities remain “restricted securities” within
the meaning of the Securities Act, to make available, upon request, to any
seller of such Offered Securities the information specified in Rule 144A(d)(4)
under the Securities Act, unless the Company is then subject to Section 13 or
15(d) of the Exchange Act.

 

16



--------------------------------------------------------------------------------

(l) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, any Additional Written Offering Communication, the Final
Memorandum and any other agreements or documents relating thereto, including
without limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs (as
defined below).

(m) Except in connection with the Exchange Offer or the filing of the Shelf
Registration Statement, none of the Company, its Affiliates or any person acting
on its or their behalf (other than the Initial Purchasers) will engage in any
directed selling efforts (as that term is defined in Regulation S) with respect
to the Offered Securities, and the Company and its Affiliates and each person
acting on its or their behalf (other than the Initial Purchasers) will comply
with the offering restrictions requirement of Regulation S.

(n) During the period of one year after the Closing Date the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to resell any of the Offered Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC on behalf of the Initial Purchasers, it will not, during the
period beginning on the date hereof and continuing to and including the Closing
Date, offer, sell, contract to sell or otherwise dispose of any debt securities
of the Company or warrants to purchase debt securities of the Company
substantially similar to the Offered Securities (other than the sale of the
Offered Securities under this Agreement).

7. Offering of Offered Securities; Restrictions on Transfer. (a) Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees with the Company that (i) it will not solicit offers for, or offer or
sell, such Offered Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act and (ii) it will solicit offers for such
Offered Securities only from, and will offer such Offered Securities only to,
persons that it reasonably believes to be (A) in the case of offers inside the
United States, QIBs and (B) in the case of offers outside the United States, to
persons other than U.S. persons (“foreign purchasers,” which term shall include
dealers or other professional fiduciaries in the United States acting on a
discretionary basis for foreign beneficial owners (other than an estate or
trust)) in reliance upon Regulation S under the Securities Act that, in each
case, in purchasing such Offered Securities are deemed to have represented and
agreed as provided in the Final Memorandum under the caption “Notice to
Investors.”

(b) Each Initial Purchaser, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company that would permit a public offering of the
Offered Securities, or possession or distribution of the Preliminary Memorandum,
the

 

17



--------------------------------------------------------------------------------

Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Offered Securities, in any country or jurisdiction
where action for that purpose is required;

(ii) such Initial Purchaser will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Offered
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense;

(iii) the Offered Securities have not been registered under the Securities Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Rule 144A or
Regulation S under the Securities Act or pursuant to another exemption from the
registration requirements of the Securities Act;

(iv) such Initial Purchaser has offered the Offered Securities and will offer
and sell the Offered Securities (A) as part of their distribution at any time
and (B) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, only in accordance with Rule 903 of Regulation S
or as otherwise permitted in Section 7(a); accordingly, neither such Initial
Purchaser, its Affiliates nor any persons acting on its or their behalf have
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Offered Securities, and any such Initial
Purchaser, its Affiliates and any such persons have complied and will comply
with the offering restrictions requirement of Regulation S; and

(v) such Initial Purchaser agrees that, at or prior to confirmation of sales of
the Offered Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

Terms used in this Section 7(b) have the meanings given to them by Regulation S.

8. Indemnity and Contribution. (a) The Company and each Guarantor agrees,
jointly and severally, to indemnify and hold harmless each Initial Purchaser,
each person, if any, who controls any Initial Purchaser within the meaning of
either Section 15 of the Securities Act

 

18



--------------------------------------------------------------------------------

or Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Memorandum, the Time of Sale Memorandum, any
Additional Written Offering Communication prepared by or on behalf of, used by,
or referred to by the Company, or the Final Memorandum or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use therein.

(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, each Guarantor, their respective directors, its
officers and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the foregoing indemnity from the Company to such Initial
Purchaser, but only with reference to information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
you expressly for use in the Preliminary Memorandum, the Time of Sale
Memorandum, any Additional Written Offering Communication prepared by or on
behalf of, used by or referred to by the Company, or the Final Memorandum or any
amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Morgan Stanley & Co. LLC, in the case of parties
indemnified pursuant to Section 8(a), and by the Company, in the case of parties
indemnified pursuant to Section 8(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without

 

19



--------------------------------------------------------------------------------

its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Offered Securities or (ii) if the allocation provided by
clause 8(d)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause 8(d)(i) above but also the relative fault of the Company and the
Guarantors on the one hand and of the Initial Purchasers on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Initial Purchasers on the other hand in connection with
the offering of the Offered Securities shall be deemed to be in the same
respective proportions as the net proceeds from the offering of the Offered
Securities (before deducting expenses) received by the Company and the
Guarantors and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Offered Securities. The
relative fault of the Company and the Guarantors on the one hand and of the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. For purposes
of the preceding two sentences, the net proceeds deemed to be received by the
Company shall be deemed to be also for the benefit of the Guarantors and
information supplied by the Company shall also be deemed to be supplied by the
Guarantors. The Initial Purchasers’ respective obligations to contribute
pursuant to this Section 8 are several in proportion to the respective principal
amount of Offered Securities they have purchased hereunder, and not joint.

 

20



--------------------------------------------------------------------------------

(e) The Company, the Guarantors and the Initial Purchasers agree that it would
not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in Section 8(d) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Offered Securities
resold by it in the initial placement of such Offered Securities were offered to
investors exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Offered Securities.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, the NYSE or the
NASDAQ Global Market, (ii) trading of any securities of the Company shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in your judgment, is
material and adverse and which, singly or together with any other event
specified in this clause (v), makes it, in your judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Offered
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum or the Final Memorandum.

 

21



--------------------------------------------------------------------------------

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Offered Securities that it or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Offered Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase is not more than one-tenth of the aggregate principal
amount of Offered Securities to be purchased on such date, the other Initial
Purchasers shall be obligated severally in the proportions that the principal
amount of Offered Securities set forth opposite their respective names in
Schedule I bears to the aggregate principal amount of Offered Securities set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as you may specify, to purchase the Offered Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on such date; provided that in no event shall the
principal amount of Offered Securities that any Initial Purchaser has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section 10 by
an amount in excess of one-ninth of such principal amount of Offered Securities
without the written consent of such Initial Purchaser. If, on the Closing Date
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Offered Securities which it or they have agreed to purchase hereunder on such
date and the aggregate principal amount of Offered Securities with respect to
which such default occurs is more than one-tenth of the aggregate principal
amount of Offered Securities to be purchased on such date, and arrangements
satisfactory to you and the Company for the purchase of such Offered Securities
are not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or of the
Company. In any such case either you or the Company shall have the right to
postpone the Closing Date, but in no event for longer than seven days, in order
that the required changes, if any, in the Time of Sale Memorandum, the Final
Memorandum or in any other documents or arrangements may be effected. Any action
taken under this paragraph shall not relieve any defaulting Initial Purchaser
from liability in respect of any default of such Initial Purchaser under this
Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Offered
Securities, represents the entire agreement between the Company and the Initial
Purchasers with respect to the preparation of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum, the conduct of the offering, and
the purchase and sale of the Offered Securities.

 

22



--------------------------------------------------------------------------------

(b) The Company and the Guarantors acknowledge that in connection with the
offering of the Offered Securities: (i) the Initial Purchasers have acted at
arms length, are not agents of, and owe no fiduciary duties to, the Company, the
Guarantors or any other person, (ii) the Initial Purchasers owe the Company and
the Guarantors only those duties and obligations set forth in this Agreement and
prior written agreements (to the extent not superseded by this Agreement) if
any, and (iii) the Initial Purchasers may have interests that differ from those
of the Company and the Guarantors. The Company and the Guarantors waive to the
full extent permitted by applicable law any claims it may have against the
Initial Purchasers arising from an alleged breach of fiduciary duty in
connection with the offering of the Offered Securities.

12. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to you in care of Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: High Yield Syndicate Desk, with a copy to the Legal
Department; and if to the Company shall be delivered, mailed or sent to W&T
Offshore, Inc. Nine Greenway Plaza, Suite 300, Houston, Texas 77046, Attention:
John. D Gibbons (Fax: 713-626-8527). In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

23



--------------------------------------------------------------------------------

Very truly yours,

 

W&T OFFSHORE, INC.

By:   /s/ John D. Gibbons   Name: John D. Gibbons   Title: Senior Vice President
and Chief Financial Officer

W&T ENERGY VI, LLC

 

W&T ENERGY VII, LLC

By:   /s/ Thomas F. Getten   Name: Thomas F. Getten   Title: Authorized
Representative

 

Accepted as of the date hereof

 

Morgan Stanley & Co. LLC

 

Actingseverally on behalf of itself and the several Initial Purchasers named in
Schedule I hereto.

 

By: Morgan Stanley & Co. LLC

By:   /s/ Henrik Sandstrom   Name: Henrik Sandstrom   Title: Authorized
Signatory

 

24



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount of
Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 108,333,000   

TD Securities (USA) LLC

     33,334,000   

Wells Fargo Securities, LLC

     33,334,000   

Global Hunter Securities, LLC

     16,667,000   

Lloyds Securities Inc.

     16,667,000   

Natixis Securities Americas LLC

     16,667,000   

Scotia Capital (USA) Inc.

     16,667,000   

ABN AMRO Securities (USA) LLC

     8,333,000   

Capital One Southcoast, Inc.

     8,333,000   

Citigroup Global Markets Inc.

     8,333,000   

Goldman, Sachs & Co.

     8,333,000   

IBERIA Capital Partners L.L.C.

     8,333,000   

ING Financial Markets LLC

     8,333,000   

SMBC Nikko Capital Markets Limited

     8,333,000   

Total:

   $ 300,000,000      

 

 

 

.

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Time of Sale Memorandum

 

1. Preliminary Memorandum issued October 17, 2012

 

2. Pricing Supplement on Schedule III

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

FINAL PRICING SUPPLEMENT

Issued October 17, 2012

$300,000,000

W&T OFFSHORE, INC.

8.500% SENIOR NOTES DUE 2019

Pricing Supplement dated October 17, 2012 to Preliminary Offering Memorandum
dated October 17, 2012 of W&T Offshore, Inc.

This Pricing Supplement incorporates the Preliminary Offering Memorandum in its
entirety herein. The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.

Unless otherwise indicated, terms used but not defined herein have the meanings
assigned to such terms in the Preliminary Offering Memorandum.

 

Issuer:

   W&T Offshore, Inc.

Security Description:

   8.500% Senior Notes due 2019

Distribution:

   144A/Regulation S – with Registration Rights

Face:

   $300,000,000

Gross Proceeds:

   $318,000,000

Net Proceeds:

   $312,000,000 (after deducting the initial purchasers’ discount and estimated
offering expenses payable by the issuer and excluding accrued interest from June
15, 2012)

Coupon:

   8.500%

Yield to Worst:

   6.963%

Yield to Worst Maturity:

   June 15, 2017

Maturity:

   June 15, 2019

Offering Price:

   106.000% and accrued interest from June 15, 2012.

Interest Payment Dates:

   Interest on the notes will accrue at the rate of 8.500% per annum and will be
payable semi-annually in arrears on June 15 and December 15, commencing on
December 15, 2012. We will make each interest payment to the holders of record
on the immediately preceding June 1 and December 1.

 

III-1



--------------------------------------------------------------------------------

Equity Clawback:

   Prior to June 15, 2014, we may on one or more occasions redeem up to 35% of
the aggregate principal amount of the notes with the net cash proceeds of
certain equity offerings, at a price equal to 108.500% of the aggregate
principal amount of the notes plus accrued and unpaid interest.

Optional redemption:

   Prior to June 15, 2015, we may redeem all or part of the notes at a
redemption price equal to 100% of the aggregate principal amount of the notes to
be redeemed, plus a make-whole premium at T+50bps and accrued and unpaid
interest. Then:   

On or after June 15:                                          Price:

  

2015                                              104.250%

  

2016                                              102.125%

  

2017 and thereafter                      100.000%

Change of control:

   Put at 101% of the aggregate principal amount of the notes repurchased plus
accrued and unpaid interest on the notes repurchased.

Ranking:

   Senior unsecured obligations.

Trade Date:

   October 17, 2012

Settlement Date:

  

October 24, 2012 (T+5)

 

It is expected that delivery of the notes will be made against payment therefor
on or about October 24, 2012, which will be the fifth business day following the
date of pricing of the notes. Under Rule 15c6-1 of the Exchange Act, trades in
the secondary market generally settle in three business days, unless parties to
any such trade expressly agree otherwise. Accordingly, purchasers who wish to
trade the notes prior to the delivery hereunder will be required, by virtue of
the fact that the notes will settle in T+5, to specify alternative settlement
arrangements to prevent a failed settlement. Purchasers of notes who wish to
trade the notes prior to their delivery hereunder should consult their own
advisors.

Reference Treasury:

   UST2.75% due May 31, 2017

Spread to Treasury:

   +629 bps

Denominations:

   The notes will be issued in denominations of $1,000 and integral multiples of
$1,000.

Ratings:

   B3/B

 

III-2



--------------------------------------------------------------------------------

Joint Book-Running Managers:

  

Morgan Stanley & Co. LLC

 

TD Securities (USA) LLC

 

Wells Fargo Securities, LLC

Senior Co-Managers:

  

Global Hunter Securities, LLC

 

Lloyds Securities Inc.

 

Natixis Securities Americas LLC

 

Scotia Capital (USA) Inc.

Co-Managers:

  

ABN AMRO Securities (USA) LLC

 

Capital One Southcoast, Inc.

 

Citigroup Global Markets Inc.

 

Goldman, Sachs & Co.

 

IBERIA Capital Partners L.L.C.

 

ING Financial Markets LLC

 

SMBC Nikko Capital Markets Limited

CUSIP:

  

144A: 92922P AD8

 

Reg S: U85254 AC1

ISIN:

  

144A: US92922PAD87

 

Reg S: USU85254AC11

Capitalization:

   The “As Adjusted” column of the table and accompanying footnote on page 38 of
the Preliminary Offering Memorandum are replaced in their entirety with the
following:

 

III-3



--------------------------------------------------------------------------------

     As of June 30, 2012        As Adjusted       

(in thousands)

(unaudited)

 

Cash and cash equivalents

   $ 240,533      

 

 

 

Total debt:

  

Revolving credit facility(1)

   $ —     

Senior Notes due 2019

     900,000 (2)    

 

 

 

Total long-term debt

     900,000 (2) 

Current maturities of long-term debt

     —        

 

 

 

Long-term debt

     900,000 (2) 

Shareholders’ equity

     595,167      

 

 

 

Total capitalization

   $ 1,495,167 (2)    

 

 

 

 

  (1) As of October 9, 2012, we had $305 million of borrowings outstanding under
our revolving credit facility. Following the consummation of this offering and
the application of the net proceeds as described herein, we expect to have no
borrowings outstanding under our revolving credit facility. See “Description of
Other Indebtedness—Credit Agreement.”

  (2) Excludes issuance premium on the new notes.

 

Other Changes to the Preliminary Offering Memorandum:

  

Use of Proceeds

 

The first two sentences on page 37 of the Preliminary Offering Memorandum shall
be revised to reflect the revisions indicated by the blacklined language below:

 

  

We expect the net proceeds from this offering will be approximately $312,000,000
million, after deducting the initial purchasers’ discount and estimated offering
expenses payable by us and excluding accrued interest from June 15, 2012. We
intend to use the net proceeds from the sale of the new notes to repay a portion
all of our outstanding indebtedness under our revolving credit facility, a
portion of which was recently incurred to partially fund our Newfield
Acquisition, and for general corporate purposes.

 

Description of Other Indebtedness

 

The last sentence of the first paragraph on page 44 of the Preliminary Offering
Memorandum shall be revised to reflect the revisions indicated by the blacklined
language below:

 

 

III-4



--------------------------------------------------------------------------------

  

As of June 30, 2012, on a pro forma basis after giving effect to this offering,
and the application of the net proceeds as described in “Use of Proceeds,” we
would have had $587.5 575.0 million available for borrowing under our Credit
Agreement, after borrowing base adjustments resulting from this offering.

 

This material is strictly confidential and is for your information only and is
not intended to be used by anyone other than you. This information does not
purport to be a complete description of these securities or the offering. Please
refer to the offering memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
and outside the United States solely to non-U.S. persons as defined under
Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

A copy of the offering memorandum for the offering can be obtained from your
Morgan Stanley sales person or Morgan Stanley & Co. LLC, 1585 Broadway, New
York, NY 10036, Attention: High Yield New Issue Group.

 

III-5



--------------------------------------------------------------------------------

SCHEDULE IV

GUARANTORS

 

1. W&T ENERGY VI, LLC

 

2. W&T ENERGY VII, LLC

 

IV-1



--------------------------------------------------------------------------------

EXHIBIT A

OPINION OF COUNSEL FOR THE COMPANY

The opinion of the counsel for the Company, to be delivered pursuant to
Section 5(c) of the Purchase Agreement shall be to the effect that:

A. The Company is validly existing as a corporation in good standing under the
laws of the State of Texas, has the corporate power and authority to own its
property and to conduct its business as described in the Time of Sale Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction indicated in the schedule attached hereto.

B. Each Guarantor is validly existing in good standing under the laws of its
jurisdiction of formation, is duly qualified to do business and is in good
standing as a foreign limited liability company in each jurisdiction indicated
in the schedule attached hereto.

C. Each Guarantor has all limited liability company power and authority
necessary to own or hold its respective properties and conduct the business in
which it is engaged.

D. The Company has the authorized equity capitalization as set forth in the Time
of Sale Memorandum; all of the issued membership interests of each Guarantor
have been duly and validly authorized and issued, are fully paid and
non-assessable (except as such non-assessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act), and are owned directly by the
Company, free and clear of all liens, encumbrances, equities or claims (i) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Texas naming the Company as debtor is on file in the office of the
Secretary of State of the State of Texas or (ii) otherwise known to such
counsel, without independent investigation, other than those created by or
arising under the Delaware LLC Act or those created by the Credit Facility.

E. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each of the Guarantors.

F. The Company and the Guarantors have all requisite corporate or limited
liability company power and authority to execute and deliver the Purchase
Agreement and to perform their obligations under the Purchase Agreement.

G. The Securities have been duly authorized by the Company and, when executed
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of the Purchase Agreement, and assuming the due execution and delivery of the
Indenture by the Trustee and the authentication and delivery of the Securities
by

 

A-1



--------------------------------------------------------------------------------

the Trustee, will be valid and binding obligations of the Company, entitled to
the benefit of the Indenture, and enforceable in accordance with their terms,
except that the enforcement thereof may be subject to the Enforceability
Exceptions.

H. The Guarantees have been duly and validly authorized by the Guarantors. When
the Securities have been issued, executed and authenticated in accordance with
the terms of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of this Agreement, and assuming the due
execution and delivery of the Indenture by the Trustee and the authentication
and delivery of the Securities by the Trustee, the Guarantee of each Guarantor
will be duly issued and constitute the legal, valid and binding obligation of
such Guarantor, entitled to the benefit of the Indenture, and enforceable
against such Guarantor in accordance with its terms, except that the enforcement
thereof may be subject to the Enforceability Exceptions.

I. The Indenture has been duly authorized, executed and delivered by the Company
and the Guarantors, and assuming the due execution and delivery thereof by the
Trustee, constitutes a valid and binding agreement of, the Company and each of
the Guarantors, enforceable in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.

J. The Registration Rights Agreement has been duly authorized, executed and
delivered by, and is a valid and binding obligation of the Company and each of
the Guarantors, enforceable in accordance with its terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and
(ii) general principles of equity (whether applied by a court of law or equity)
and the discretion of the court before which any proceeding therefor may be
brought.

K. The Exchange Notes have been duly authorized by the Company and, when
executed, authenticated, issued and delivered in exchange for the Securities in
accordance with the terms of the Indenture, the Registration Rights Agreement
and the Exchange Offer, and assuming the due execution and delivery of the
Indenture by the Trustee and the authentication and delivery of the Exchange
Notes by the Trustee, the Exchange Notes will constitute “Notes” under the terms
of the Indenture, will be valid and binding obligations of the Company, entitled
to the benefit of the Indenture, and enforceable in accordance with their terms,
except that the enforcement thereof may be subject to the Enforceability
Exceptions.

L. The Exchange Guarantees have been duly authorized by the Guarantors and, when
executed and delivered by the Guarantors, and when the Exchange Notes have been
duly executed, authenticated, issued and delivered in exchange for the Notes in
accordance with the terms of the Indenture, the

 

A-2



--------------------------------------------------------------------------------

Registration Rights Agreement and the Exchange Offer, and assuming the due
execution and delivery of the Indenture by the Trustee and the authentication
and delivery of the Exchange Notes by the Trustee, the Exchange Guarantees will
constitute “Guarantees” under the terms of the Indenture, will be valid and
binding obligations of the Guarantors, entitled to the benefits of the
Indenture, and enforceable in accordance with their terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.

M. The execution and delivery by the Company and the Guarantors of, and the
performance by the Company and the Guarantors of their obligations under, the
Purchase Agreement, the Offered Securities, the Registration Rights Agreement,
the Exchange Notes and the Exchange Guarantees, and the performance by the
Company and the Guarantors of their respective obligations under the Indenture,
will not contravene any provision of (i) the certificate of incorporation or
bylaws of the Company or the Certificate of Formation or limited liability
company agreement of each Guarantor, (ii) to such counsel’s knowledge, any
agreement or other instrument binding upon the Company or any Guarantors that is
listed as an exhibit to the Form 10-K or as an exhibit to any subsequently filed
report under the Exchange Act and that is still in effect, (iii) the Delaware
LLC Act, any federal, Texas or New York statute, rule or regulation applicable
to the Company or any Guarantor, or to such counsel’s knowledge, any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over the Company or any Guarantor; except, with respect to clauses (ii) and
(iii) only, for any such contravention that would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect. With
respect to clauses (ii) and (iii) above, such counsel need express no opinion as
to the applicability of any federal or state securities or Blue Sky laws.

N. No consent, approval, authorization or order of, or filing or registration or
qualification with, any governmental body or agency is required for the
performance by the Company and Guarantors of their respective obligations under
the Purchase Agreement, the Indenture, the Offered Securities, the Registration
Rights Agreement or the Exchange Notes, except (i) such as have previously been
obtained, (ii) such as may be required by state securities or Blue Sky laws in
connection with the offer and sale of the Offered Securities, as to which such
counsel need express no opinion and (iii) such as may be required under federal
securities laws, as to which such counsel need express no opinion other than the
opinion provided in paragraph R below.

O. Neither the Company nor the Guarantors are, and after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the Final Memorandum will be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

A-3



--------------------------------------------------------------------------------

P. The statements relating to legal matters, documents or proceedings included
in (i) the Time of Sale Memorandum and the Final Memorandum under the captions
“Description of Notes,” “Exchange Offer; Registration Rights” and “Notice to
Investors,” (ii) the Form 10-K under the caption “Item 1. Business—Regulation,”
and (iii) the Final Memorandum under the caption “Plan of Distribution,” in each
case fairly summarize in all material respects such matters, documents or
proceedings.

Q. The statements in each of the Time of Sale Memorandum and the Final
Memorandum under the caption “Certain United States Federal Income and Estate
Tax Considerations,” insofar as such statements constitute a summary of the
United States federal tax laws referred to therein, are accurate and fairly
summarize in all material respects the United States federal tax laws referred
to therein.

R. Based upon the representations, warranties and agreements of the Company and
the Initial Purchasers in the Purchase Agreement, it is not necessary in
connection with the offer, sale and delivery of the Offered Securities to the
Initial Purchasers under the Purchase Agreement or in connection with the
initial resale of such Offered Securities by the Initial Purchasers in
accordance with the Purchase Agreement to register the Offered Securities under
the Securities Act of 1933 or, prior to the commencement of the Exchange Offer
or the effectiveness of the Shelf Registration Statement, to qualify the
Indenture under the Trust Indenture Act of 1939, it being understood that no
opinion is expressed as to any subsequent resale of any Security.

In addition, such counsel should state that nothing has come to the attention of
such counsel that causes such counsel to believe that (A) the Time of Sale
Memorandum (except for the financial statements and financial schedules and
other financial and accounting data, and the oil and natural gas reserve and
future net revenue data included or incorporated by reference in or omitted from
the Time of Sale Memorandum, as to which such counsel need not express any
belief) as of the date of the Purchase Agreement or as amended or supplemented,
if applicable, as of the Time of First Sale (which such counsel may assume to be
[•] p.m. New York City time on the date of this Agreement) contained or contains
any untrue statement of a material fact or omitted or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (B) the Final
Memorandum (except for the financial statements and financial schedules and
other financial and accounting data, and the oil and natural gas reserve and
future net revenue data included or incorporated by reference in or omitted from
the Time of Sale Memorandum, as to which such counsel need not express any
belief) as of its date contained, or as of the date such opinion is delivered
contains, any untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

A-4



--------------------------------------------------------------------------------

With respect to the matters referred to in the paragraph above, counsel may
state that its beliefs are based upon its participation in the preparation of
the Time of Sale Memorandum and the Final Memorandum (and any amendments or
supplements thereto) and review and discussion of the contents thereof and
review of the documents referred to therein, but are without independent check
or verification except as specified.

 

A-5



--------------------------------------------------------------------------------

SCHEDULE OF QUALIFICATION

 

Name of Entity

  

Domestic Jurisdiction

  

Foreign Qualifications

W&T Offshore, Inc.    Texas    Alabama, Louisiana

W&T Energy VI, LLC

   Delaware    Alabama

W&T Energy VII, LLC

   Delaware    None

 

A-6